



EXHIBIT 10.22


SEPARATION AGREEMENT
January 7, 2019


This Separation Agreement ("Agreement ") is made and entered into by and between
Pat Hogan and Pacific Gas and Electric Company (the "Company" or "PG&E")
(collectively the "Parties") and sets forth the terms and conditions of Mr.
Hogan's separation from employment with the Company. The "Effective Date" of
this Agreement is defined in paragraph 18(a).


1.Resignation. Mr. Hogan shall resign from his position as Senior Vice
President, Electric Operations effective January 28, 2019 (for purposes of this
Agreement, the " Date of Resignation.") Regardless of whether Mr. Hogan accepts
this Agreement, on January 28, 2019, he will be paid all salary or wages and
vacation accrued, unpaid and owed to him as of that date, he will remain
entitled to any other benefits to which he is otherwise entitled under the
provisions of the Corporation's plans and programs, and he will receive notice
of the right to continue his existing health-insurance coverage pursuant to
COBRA.


The benefits set forth in paragraph 2 below are conditioned upon Mr. Hogan's
acceptance of this Agreement.


2.Separation benefits. In consideration of his acceptance of this Agreement, the
Company will provide to Mr. Hogan the following separation benefits:


a.Severance payment. Under the terms of the PG&E Corporation Officer Severance
Policy, Mr. Hogan' s severance payment amount is $699,400 (Six Hundred Ninety­
Nine Thousand Four Hundred Dollars.) Following his execution of this Agreement
as set forth in paragraph 18(a) below, the Company will make the severance
payment, less applicable withholdings and deductions, to Mr. Hogan.


b.Stock. Upon the date of resignation but conditioned on the occurrence of the
Effective Date of this Agreement as set forth in paragraph 18(a) below, all
unvested restricted stock unit grants and performance share grants provided to
Mr. Hogan under PG&E's 2014 Long-Term Incentive Plan ("LTIP"), shall continue to
vest, terminate, or be canceled as provided in the LTIP agreements.


c.Career transition services. For a maximum period of one year following January
28, 2019, the Company will provide Mr. Hogan with executive career transition
services from Lee Hecht Harrison, with total payments to the firm not to exceed
$12,000 (Twelve Thousand Dollars.). Lee Hecht Harrison shall bill the Company
directly for their services to Mr. Hogan. Mr. Hogan's entitlement to services
under this Agreement will terminate when he becomes employed, either by another
employer or through self-employment other than consulting with the Company.


d.Payment of COBRA premium. In addition to the severance payment described in
paragraph 2a, the Company will pay Mr. Hogan the amount of $16,876 (Sixteen
Thousand Eight Hundred Seventy-Six Dollars), which is an estimated value of his
monthly COBRA premiums for the eighteen-month period commencing the first full
month after the Date of Resignation.


3.Defense and indemnification in third-party claim. The Company and/or its
affiliate, or subsidiary will provide Mr. Hogan with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Company and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
dated July 19, 1995, any subsequent PG&E policy or plan providing greater
protection to Mr. Hogan, or as otherwise required by law.


4.Cooperation with legal proceedings. Mr. Hogan will, upon reasonable notice,
furnish information and reasonable assistance to the Company and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Company and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Hogan in complying
with this paragraph.







--------------------------------------------------------------------------------





5.
Release of claims and covenant not to sue.



a.In consideration of the separation benefits and other benefits the Company is
providing under this Agreement, Mr. Hogan, on behalf of himself and his
representatives, agents, heirs and assigns, waives, releases, discharges and
promises never to assert any and all claims, liabilities or obligations of every
kind and nature, whether known or unknown, suspected or unsuspected that he ever
had, now has or might have as of the Effective Date against the Company or its
predecessors, affiliates, subsidiaries, shareholders, owners, directors,
officers, employees, agents, attorneys, successors, or assigns. These released
claims include, without limitation, any claims arising from or related to Mr.
Hogan's employment with the Company, or any of its affiliates and subsidiaries,
and the termination of that employment. These released claims also specifically
include, but are not limited, any claims arising under any federal, state and
local statutory or common law, such as (as amended and as applicable) Title VII
of the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
With Disabilities Act, the Employee Retirement Income Security Act, the
California Fair Employment and Housing Act, the California Labor Code, any other
federal, state or local law governing the terms and conditions of employment or
the termination of employment, and the law of contract and tort; and any claim
for attorneys' fees.


b.Mr. Hogan acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by him to exist.
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Hogan specifically waives all rights under Section 1542 of the
California Civil Code which provides that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.


c.With respect to the claims released in the preceding paragraphs, Mr. Hogan
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Company or its predecessors, affiliates, subsidiaries,
shareholders, owners, directors, officers, employees, agents, attorneys,
successors, or assigns, for the purpose of obtaining any personal relief, nor
(except as otherwise required or permitted by law) assist or participate in any
such proceedings, including any proceedings brought by any third parties.


6.Re-employment. Mr. Hogan will not seek any future re-employment with the
Company, or any of its subsidiaries or affiliates. This paragraph will not,
however, preclude Mr. Hogan from accepting an offer of future employment from
the Company, or any of its subsidiaries or affiliates.


7.
Non-disclosure.



a.Mr. Hogan will not disclose, publicize, or circulate to anyone in whole or in
part, any information concerning the existence, terms, and/or conditions of this
Agreement without the express written consent of the PG&E Corporation's Chief
Executive Officer or, as reasonably necessary to enforce the terms of this
Agreement, unless otherwise required or permitted by law or if this Agreement is
publicly filed with the Securities and Exchange Commission. Notwithstanding the
preceding sentence, Mr. Hogan may disclose the terms and conditions of this
Agreement to his family members, and any attorneys or tax advisors, if any, to
whom there is a bona fide need for disclosure in order for them to render
professional services to him, provided that the person first agrees to keep the
information confidential and not to make any disclosure of the terms and
conditions of this Agreement unless otherwise required or permitted by law or if
this Agreement is publicly filed with the Securities and Exchange Commission.


b.Mr. Hogan will not use, disclose, publicize, or circulate any confidential or
proprietary information concerning the Company or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Company, unless doing so is expressly authorized in writing by PG&E
Corporation's Chief Executive Officer, or is otherwise required or permitted by
law. Nothing in this Agreement prohibits Mr. Hogan from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority, including but not limited to the U.S. Securities and Exchange
Commission, or from making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.







--------------------------------------------------------------------------------





8.Non-Disparagement. The Parties agree to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of the other Party, or
in the case of the Company, any of its subsidiaries or affiliates , or any of
their respective employees, officers, directors, agents or advisors in their
capacities as such or which adversely affects (or may reasonably be expected
adversely to affect) the best interests (economic or otherwise) of any of them.
Nothing in this paragraph 8 shall preclude either Party from fulfilling any
legal duty it may have, including responding to any subpoena or official inquiry
from any court or government agency, or from reporting possible violations of
federal law or regulation to any governmental agency or regulatory authority,
including but not limited to the U.S. Securities and Exchange Commission, or
from making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation.


9.
No unfair competition.



a.For a period of 12 months after the Effective Date of this Agreement, Mr.
Hogan will not engage in any unfair competition against the Company, or any of
its subsidiaries or affiliates.


b.For a period of 12 months after the Effective Date of this Agreement, Mr.
Hogan will not, directly or indirectly, solicit or contact for the purpose of
diverting or taking away or attempt to solicit or contact for the purpose of
diverting or taking away:


(1)
any existing customer of the Company or its affiliates or subsidiaries;



(2)
any prospective customer of the Company or its affiliates or subsidiaries about
whom Mr. Hogan acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective customer,
during Mr. Hogan' s employment with the Company;



(3)
any existing vendor of the Company or its affiliates or subsidiaries;



(4)
any prospective vendor of the Company or its affiliates or subsidiaries, about
whom Mr. Hogan acquired information as a result of any solicitation efforts by
the Company or its affiliates or subsidiaries, or by the prospective vendor,
during Mr. Hogan' s employment with the Company;



(5)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to terminate or otherwise alter the person's or entity' s
employment, agency or consultant relationship with the Company or its affiliates
or subsidiaries; or



(6)
any existing employee, agent or consultant of the Company or its affiliates or
subsidiaries, to work in any capacity for or on behalf of any person, Company or
other business enterprise that is in competition with the Company or its
affiliates or subsidiaries.



10.Material breach by Employee. In the event that Mr. Hogan breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable
notice, the Company will be entitled to recover any actual damages and to
recalculate any future pension benefit entitlement without the additional
credited age he received or would have received under this Agreement. Despite
any breach by Mr. Hogan, his other duties and obligations under this Agreement,
including his waivers and releases, will remain in full force and effect. In the
event of a breach or threatened breach by Mr. Hogan of any of the provisions in
paragraphs 4, 5, 6, 7, 8, and/or 9, the Company will, in addition to any other
remedies provided in this Agreement, be entitled to equitable and/or injunctive
relief and because the damages for such a breach or threatened breach will be
difficult to determine and will not provide a full and adequate remedy, the
Company will also be entitled to specific performance by Mr. Hogan of his
obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.







--------------------------------------------------------------------------------





11.Material breach by the Corporation. Mr. Hogan will be entitled to recover
actual damages in the event of any material breach of this Agreement by the
Company, including any unexcused late or non-payment of any amounts owed under
this Agreement, or any unexcused failure to provide any other benefits specified
in this Agreement. In the event of a breach or threatened breach by the Company
of any of its material obligations to him under this Agreement, Mr. Hogan will
be entitled to seek, in addition to any other remedies provided in this
Agreement, specific performance of the Company's obligations and any other
applicable equitable or injunctive relief.


12.No admission of liability. This Agreement is not, and will not be considered,
an admission of liability or of a violation of any applicable contract, law,
rule, regulation, or order of any kind.


13.Complete agreement. This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Hogan with any different severance arrangements). The Parties acknowledge that
they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement. Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.


14.Severability. If any provision of this Agreement is determined to be invalid,
void, or unenforceable, the remaining provisions will remain in full force and
effect.


15.Arbitration. With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Hogan's employment with the
Company (or with the employing subsidiary), the separation of Mr. Hogan from
that employment and from his positions as an officer and/or director of the
Company or any subsidiary or affiliate, or any claims for benefits, rights
under, or interpretation of this Agreement, will be resolved exclusively by
final and binding arbitration using one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect, provided, however, that in rendering their award, the arbitrators
will be limited to those legal rights and remedies provided for by law. The only
claims not covered by this paragraph are any non-waivable claims for benefits
under workers' compensation or unemployment insurance laws, which will be
resolved under those laws. Any arbitration pursuant to this paragraph will take
place in San Francisco, California. The Parties may be represented by legal
counsel at the arbitration but must bear their own fees for such representation
in the first instance. The prevailing party in any dispute or controversy
covered by this paragraph, or with respect to any request for specific
performance, injunctive or other equitable relief in any forum, will be entitled
to recover, in addition to any other available remedies specified in this
Agreement, all litigation expenses and costs, including any arbitrator,
administrative or filing fees and reasonable attorneys' fees, except as
prohibited or limited by law. The Parties specifically waive any right to a jury
trial on any dispute or controversy covered by this paragraph. Judgment may be
entered on the arbitrators' award in any court of competent jurisdiction.
Subject to the arbitration provisions of this paragraph, the sole jurisdiction
and venue for any action related to the subject matter of this Agreement will be
the California state and federal courts having within their jurisdiction the
location of the Corporation's principal place of business in California at the
time of such action, and both Parties thereby consent to the jurisdiction of
such courts for any such action.


16.Governing law. This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.


17.No waiver. The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party's right to exercise or enforce such provisions.
No waiver or default of any provision of this Agreement will be deemed to be a
waiver of any succeeding breach of the same or any other provisions of this
Agreement.


18.
Acceptance of Agreement.



a.Mr. Hogan was provided up to 21 days to consider and accept the terms of this
Agreement but was advised he may execute this Agreement at his discretion prior
to his Date of Resignation. He was also advised to consult with an attorney
about the Agreement before signing it. The provisions of the Agreement are,
however, not subject to negotiation. After signing the Agreement, Mr. Hogan will
have an additional seven (7) days in which to revoke in writing acceptance of
this Agreement. To revoke, Mr. Hogan will submit a signed statement to that
effect to PG&E Corporation's Chief Executive Officer before the close of
business on the seventh day. If Mr. Hogan does not submit a timely revocation,
the Effective Date of this Agreement will be the eighth day after he has signed
it.





--------------------------------------------------------------------------------







b.Mr. Hogan acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
its' provisions.










a1023signature.gif [a1023signature.gif]



